Case 2:18-cv-02612-SVW-AGR Document 131 Filed 04/30/19 Page 1 of 4 Page ID #:2176



   1   BORIS FELDMAN, State Bar No. 128838
       JEROME F. BIRN, JR., State Bar No. 128561
   2   CATHERINE E. MORENO, State Bar No. 264517
       WILSON SONSINI GOODRICH & ROSATI
   3   Professional Corporation
       650 Page Mill Road
   4   Palo Alto, CA 94304-1050
       Telephone: (650) 493-9300
   5   Facsimile: (650) 565-5100
       Email: boris.feldman@wsgr.com
   6          jbirn@wsgr.com
              cmoreno@wsgr.com
   7
   8   NICHOLAS R. MILLER, State Bar No. 274243
       WILSON SONSINI GOODRICH & ROSATI
   9   Professional Corporation
       1700 K Street NW
  10   Washington, D.C. 20006
       Telephone: (202) 973-8800
  11   Facsimile: (202) 973-8899
       Email: nmiller@wsgr.com
  12
  13   Attorneys for TrueCar, Inc. and
       Individual Defendants
  14
  15                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  16
                                     WESTERN DIVISION
  17
       LEON D. MILBECK, on behalf of himself )             CASE NO.: 2:18-CV-02612-
  18   and all other similarly situated,                   SVW-AGR
                                             )
  19                 Plaintiff,              )             DECLARATION OF
                                             )             CATHERINE MORENO IN
  20                                                       SUPPORT OF APPLICATION
              v.                             )             FOR LEAVE TO FILE
  21                                         )             DOCUMENTS UNDER SEAL
       TRUECAR, INC. et al.,                 )
  22                                                       Local Rule 79-5.2.2
                       Defendants.           )
  23                                         )             Honorable Stephen V. Wilson
                                             )
  24
                                             )
  25
  26
  27
  28
       MORENO DECL. ISO APP. FOR LEAVE TO FILE DOCUMENTS
       UNDER SEAL
       CASE NO. 2:18-CV-02612-SVW-AGR
Case 2:18-cv-02612-SVW-AGR Document 131 Filed 04/30/19 Page 2 of 4 Page ID #:2177



    1   I, Catherine Moreno, declare:
    2          1.      I am an attorney licensed to practice law in the State of California and
    3   am Member of the law firm Wilson Sonsini Goodrich & Rosati P.C., counsel for
    4   Defendants TrueCar, Inc. (“TrueCar”), Michael Guthrie, Victor Perry, John
    5   Pierantoni, Abhishek Agrawal, Robert Buce, Christopher Claus, Steven Dietz,
    6   John Krafcik, Erin Lantz, Wesley Nichols and Ion Yadigaroglu (collectively,
    7   “Defendants”) in this matter. I respectfully submit this Declaration in support of
    8   Plaintiff’s Unopposed Application for Leave to File Under Seal (ECF No. 121).
    9   Specifically, for Plaintiff’s request for leave to file under seal Exhibits 1-10, in
   10   support of Plaintiff’s Memorandum of Points and Authorities in Support of Motion
   11   to Compel Defendants’ Production of Slack Data and Text Messages (“Plaintiff’s
   12   Motion”) and redacted parts of Plaintiff’s Motion that reference or draw
   13   information from such materials (together, the “Confidential Materials”).
   14          2.      Pursuant to Civil Local Rule 79-5.2.2, Defendants seek to maintain
   15   under seal:
   16                    Document                           Portions to be Filed Under Seal
   17        Plaintiff’s Memorandum of    As highlighted in the version filed
   18        Points and Authorities in    herewith, portions of pages: 1, 2, and 7-
             Support of Motion to Compel 11.
   19        Defendants’ Production of
             Slack Data and Text Messages
   20        Exhibit 1                              Entire Document
   21        Exhibit 2                              Entire Document
   22
             Exhibit 3                              Entire Document
   23
             Exhibit 4                              Entire Document
   24
             Exhibit 5                              Entire Document
   25
             Exhibit 6                              Entire Document
   26
             Exhibit 7                              Entire Document
   27
             Exhibit 8                              Entire Document
   28
        MORENO DECL. ISO APP. FOR LEAVE TO FILE DOCUMENTS      -1-
        UNDER SEAL
        CASE NO. 2:18-CV-02612-SVW-AGR
Case 2:18-cv-02612-SVW-AGR Document 131 Filed 04/30/19 Page 3 of 4 Page ID #:2178



   1        Exhibit 9                              Entire Document
   2        Exhibit 10                             Entire Document
   3
   4          3.      As stated in the Declaration of Scott Watkinson in support of
   5   Plaintiff’s Unopposed Application for Leave to File Under Seal, TrueCar believes
   6   it is necessary to maintain the Confidential Materials under seal because (i)
   7   Exhibits 6, 7, and 9 contain confidential communications between TrueCar and one
   8   of its partners, United Services Automobile Association (“USAA”) that are
   9   protected under the non-disclosure terms of an existing agreement; and (ii)
  10   Exhibits 1-5, 8, and 10 contain references to certain internal sensitive business
  11   information of TrueCar.
  12          4.      Exhibits 1-10 are documents designated CONFIDENTIAL by
  13   Defendants pursuant to the parties’ Stipulated Protective Order, ECF No. 111.
  14          5.      Accordingly, compelling reasons exist to maintain the Confidential
  15   Materials under seal. See, e.g., Dobrosky v. Arthur J. Gallagher Serv. Co., No.
  16   EDCV 13-0646 JGB (SPx), 2015 U.S. Dist. Lexis 68252, at *11 (C.D. Cal. May
  17   18, 2015) (stating that “‘compelling reasons’ may exist if sealing is required to
  18   prevent judicial documents from being used as sources of business information that
  19   might harm a litigant’s competitive standing.”) (citations omitted); see also In re
  20   LDK Solar Sec. Litig., 255 F.R.D. 519, 524 n.2 (N.D. Cal. 2009).
  21          I declare under penalty of perjury under the laws of United States of America,
  22   that to the best of my knowledge, the foregoing is true and correct.
  23          Executed this 30th day of April 2019 in Palo Alto, California.
  24
                                                 By:       /s/ Catherine Moreno
  25                                                           Catherine Moreno
  26
  27
  28
       MORENO DECL. ISO APP. FOR LEAVE TO FILE DOCUMENTS      -2-
       UNDER SEAL
       CASE NO. 2:18-CV-02612-SVW-AGR
Case 2:18-cv-02612-SVW-AGR Document 131 Filed 04/30/19 Page 4 of 4 Page ID #:2179



   1        ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-4.3.4(a)(2)
   2          I, Jerome F. Birn Jr., am the ECF User whose identification and password are
   3   being used to file this document. In compliance with Civil Local Rule 5-4.3.4(a)(2),
   4   I hereby attest that all signatories have concurred in this filing.
   5
   6          Dated: April 30, 2019                        /s/ Jerome F. Birn, Jr.
   7                                                       Jerome F. Birn, Jr.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       MORENO DECL. ISO APP. FOR LEAVE TO FILE DOCUMENTS   -3-
       UNDER SEAL
       CASE NO. 2:18-CV-02612-SVW-AGR
